DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/271,672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record fails to anticipate and/or render obvious to the claimed invention as they do not teach: 
A medical system for sensing a physiological state requiring defibrillation in a patient, the system comprising: a baseline signal sensor to generate a baseline signal relating to an activity level of a patient over time, the activity level determined based on one or more of motion of the patient or electrical activity of a heart of the patient; a physiological parameter measuring device comprising does not perform sensing operations and a higher power state during which the at least one parameter sensor outputs at least one physiological parameter signal indicative of at least one physiological parameter of the patient; and a processor configured to: control the at least one parameter sensor to enter the higher power state to output the physiological parameter signal responsive to a trigger event determined from the baseline signal, the trigger event comprising one or more of reduction of the motion of the patient or reduction of the electrical activity of the heart of the patient below predetermined threshold boundaries over time; and assess the at least one physiological parameter signal to determine whether a physiological state requiring defibrillation in a patient is present.

A medical system for sensing a physiological state requiring defibrillation in a patient, the system comprising: a low power sensor including control logic configured to generate an interrupt signal upon determining that a physiological status of a patient, as measured by the low power sensor, is outside predetermined threshold boundaries; a physiological parameter measuring device comprising at least one parameter sensor, the at least one parameter sensor having a low power state during which the physiological parameter does not perform sensing operations and a higher power state during which the at least one parameter sensor outputs at least one physiological parameter signal indicative of at least one physiological parameter of the patient; and a master control system configured to: control the at least one parameter sensor to enter the higher power state to output the physiological parameter signal responsive to the interrupt signal generated by the low power sensor; and assess the at least one physiological parameter signal to determine whether a physiological state that requires defibrillation in the patient is present; wherein: the master control system has an active mode and a low power mode; and the interrupt signal is configured to trigger the master control system to enter into the active mode.

The closest prior art is Reiter (US 2005/014887 A1) which discloses a system, for monitoring physiological conditions for defibrillation comprising a motion sensor and a low power mode for increased durability, and electrodes for higher power consumption to sense physiological signals such as ECG and body temperature, but does not teach the at least one parameter sensor to enter the higher power state to output the  physiological parameter signal responsive to a triqqer event determined from the baseline signal, the trigger event comprising one or more of reduction of the motion of the patient or reduction of the electrical activity of the heart of the patient below predetermined threshold boundaries over time, as claimed in claim 1. Reiter also does not teach the processor to control the at least one parameter sensor to enter the higher power state to output the physiological parameter signal responsive to the interrupt signal generated by the low power sensor, and the interrupt signal is configured to trigger the master control system to enter into the active mode, as claimed in claim 10.
Applicant’s arguments filed 11/16/2020 and 04/14/2021 were fully considered and are persuasive, and one of ordinary skill in the art would not have anticipated and/or rendered obvious to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792